     Case 2:21-mj-30147-DUTY ECF No. 1, PageID.1 Filed 03/26/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                        Plaintiff

v.                                             Case No. 21-30147
                                               Originating No.1:21-mj-00335



ANTHONY ROBERT WILLIAMS,

                Defendant.
_____________________________________/

                           GOVERNMENT’S PETITION
                       FOR TRANSFER OF DEFENDANT TO
                    ANOTHER DISTRICT AND SUPPORTING BRIEF


       Pursuant to Rule 5(c)(3)(D) of the Federal Rules of Criminal Procedure, the

United States of America hereby petitions the Court for an order transferring defendant

ANTHONY ROBERT WILLIAMS, to answer to charges pending in another federal

district, and states:

       1. On March 26, 2021, defendant was arrested in the Eastern District

Michigan in connection with a federal arrest warrant issued in the Superior Court of

the District of Columbia based on a Complaint. Defendant is charged in that

district with violation of 18 U.S.C. §§1752(a)(1) and(2)- Knowingly enter or remain

in any restricted building or grounds without lawful authority; 18 U.S.C.

§1512(c)(2)- Obstruction of Official Proceedings; 40 U.S.C. §§5104(e)(2)(D)

and(G)- Violent entry and disorderly conduct on Capitol Grounds.
    Case 2:21-mj-30147-DUTY ECF No. 1, PageID.2 Filed 03/26/21 Page 2 of 2




      2. Rule 5 requires this Court to determine whether defendant is the person

named in the arrest warrant and is entitled to a preliminary examination as described in

Paragraph One above. See Fed. R. Crim. P. 5(c)(3)(D)(ii).



      WHEREFORE, the government requests this Court to conduct transfer

proceedings in accordance with Rule 5 of the Federal Rules of Criminal Procedure.


                                                Respectfully submitted,

                                                SAIMA S. MOHSIN
                                                Acting United States Attorney



                                                s/Hank Moon          ___________
                                                Assistant U.S. Attorney
                                                211 W. Fort Street, Suite 2001
                                                Detroit, MI 48226
                                                hank.moon@usadoj.gov
                                                (313) 226-0220



Dated: March 26, 2021
